Title: To Thomas Jefferson from John Parish, 21 December 1790
From: Parish, John
To: Jefferson, Thomas



Sir
Hamburgh 21st. December 1790

On the 1st. Instant, I had the honour to receive a packet containing Your very obliging favours of the 17th. June and 26th. August accompanying a Commission from the President of the United States appointing me as Their Vice Consul for the Port of Hamburgh.
I am highly sensible of the Honour and preference intended me on the present Occasion, and no less so for the obliging and  handsome manner in which You have been pleased to announce this Appointment. It has long been my wish to be named your Consul here; you may therefore suppose the Reluctance with which I am obliged to decline acting under the present Commission. I will explain to You my Reasons.
The maritime powers have all Consuls. They are honorary Appointments, confer’d solely on Merchants residing here, and they appoint their Vice Consuls, who are considered as Subordinate Characters, and generally young men of no importance.
The Senate receive Credentials, only from Consuls; so that although I might have announced to them my Appointment as Vice Consul, they could not, in their Official Capacity, have received it with that Distinction which is shown to Consuls on such an Occasion. And although you have been pleased to explain away the subordinate part of a Vice Consul, still, here they are only a kind of Substitute, and no Man of Character known to exercise this function. For those Considerations only, I must beg leave to decline the Appointment, although I am no less impressed with the Sense that it was intended as a Mark of Distinction to me, and I beg the favour of You, Sir, to express these my Sentiments in the most delicate manner to the President, for whose publick and private Virtue the World have so high a Veneration.
It would give me pain, if I thought my present Reasons for declining the Appointment, should not be found to have sufficient Weight; but I hope after the Explanation I have given, You will see their propriety.
That the Publick however may not suffer in the intermediate time, I shall take upon myself the functions of the office, conformable to the Instructions laid down in your letter of the 26th. August and should your Government still be pleased to appoint me as their Consul here, I shall consider it an Honour to act in that Capacity without fee or reward; in which Case, it may be as well to let the Commission run for the free Imperial Cities of Hamburgh, Lubeck and Bremen. They are so contiguous, as easily to be comprehended under one District, and they are invariably Joined in the Consular Appointments here.
Flattering myself with the hopes of an answer I have the honour to subscribe myself most Respectfully Sir Your most obedient & very humble Servant,

J. Parish

